DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0374389 A1 (“Kim”) in view of US 2020/0195955 A1 (“Drugeon”).
Regarding claim 1, Kim discloses a video decoding method comprising: determining whether an intra prediction mode of a current block is a DC mode (e.g. see S310 in Fig. 5, e.g. see at least DC mode, paragraph [0094]); when the intra prediction mode of the current block is the DC mode, in a case where lengths of a height and a width of the current block are the same (e.g. see at least 16x16, paragraphs [0054], [0103]-[0104]), determining an average of upper reference samples of the current block (e.g. see at least in DC mode, the prediction block of the current block is generated using an average value of adjacent reference pixels to the current block, paragraph [0064]), which are samples of an upper adjacent block located in the upper side of the current block, and left reference samples of the current block, which are samples of a left adjacent block located in the left side of the current block (e.g. see at least upper or left pixels adjacent the current block, e.g. see at least paragraph [0053]), as a DC value (e.g. see average value, e.g. see at least paragraph [0064]), and performing intra prediction on the current block, based on the DC value (e.g. see intra-predictor 230 in Fig. 4).  
Although Kim discloses in a case where the lengths of the height and width of the current block are different from each other (e.g. see at least shaped into a form other than a square, paragraphs [0054], [0103]-[0104]), it is noted Kim differs from the present invention in that it fails to particularly disclose in a case where the lengths of the height and the width of the current block are different from each other, 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Drugeon before him/her, to modify the method of decoding moving pictures in intra prediction of Kim with Drugeon in order to efficiently generate the average pixel value. 
Regarding claim 2, although Kim discloses wherein, in a case where the intra prediction mode of the current block is the DC mode (e.g. see S310 in Fig. 5, e.g. see at least DC mode, paragraph [0094]) and the lengths of the height and the width of the current block are different from each other (e.g. see at least shaped into a form other than a square, paragraphs [0054], [0103]-[0104]), it is noted Kim differs from the present invention in that it fails to particularly disclose when the width is greater than the height, the average of the upper reference samples of the current block is determined as a DC value, and when the height is greater than the width, the average of the left reference samples of the current block is determined as a DC value. Drugeon however, teaches when the width is greater than the height, the average of the upper reference samples of the current block is determined as a DC value, and when the height is greater than the width, the average of the left reference samples of the current block is 
Regarding claim 5, Kim further discloses wherein, among reference samples of the current block, a sample value of a reference sample closest to reference samples having no sample value, among reference samples having a sample value, is determined as a sample value of the reference samples having no sample value (e.g. see at least S325 in Fig. 5, e.g. see at least reference pixel generated by copying an available pixel, the available pixel indicating a pixel nearest to the reference pixels in a pre-determined direction, the reference pixels positioned in an unavailable area, e.g. see at least paragraphs [0096], [0052]).  
	Regarding claims 8-9, 12-13, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 3-4, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0374389 A1 (“Kim”) in view of US 2020/0195955 A1 (“Drugeon”) in further view of US 2018/0160113 A1 (“Jeong”).
	Regarding claim 3, although Kim discloses wherein, in a case where a left adjacent block located in the left side of the current block is previously reconstructed (e.g. see at least upper or left pixels adjacent the current block, e.g. see at least paragraph [0053]), when the intra prediction mode of the current block is the DC mode (e.g. see S310 in Fig. 5, e.g. see at least DC mode, paragraph [0094]) and the lengths of the height and the width of the current block are the same (e.g. see at least 16x16, paragraphs [0054], [0103]-[0104]), an average of the upper reference samples and left reference samples of the current block, which 106are samples of the left adjacent block located in the left side of the current block is determined (e.g. see at least in DC mode, the prediction block of the current block is generated using an average value of adjacent reference pixels to the current block, paragraph [0064]) as a DC value (e.g. see average value, e.g. see at least paragraph [0064]), and although Kim in view of Drugeon teaches when the intra prediction mode of the current block is the DC mode and the lengths of the height and the width of the current block are different from each other (Drugeon: e.g. see at least NO in S201 in 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim, Drugeon and Jeong before him/her, to incorporate Jeong into the method of decoding moving pictures in intra prediction of Kim as modified by Drugeon in order to obtain intra prediction when a scan such as a reverse z-scan is used as an encoding order scan method.   
Regarding claim 4, although Kim in view of Drugeon teaches wherein, in a case where the intra prediction mode of the current block is the DC mode and the lengths of the height and the width of the current block are different from each other, when the width is greater than the height, the average of the upper reference samples is determined as a DC value, and when the height is greater than the width, the average of the left reference samples is determined as a DC value (Drugeon: e.g. see depending YES or 
	Regarding claims 10-11, 14-15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0374389 A1 (“Kim”) in view of US 2020/0195955 A1 (“Drugeon”) in further view of US 2019/0238841 A1 (“Lee”).
Regarding claim 6, although Kim discloses reference samples having no sample value (e.g. see reference pixels not available, e.g. see at least paragraphs [0096], [0052]-[0053]), it is noted Kim differs from the present invention in that it fails to particularly disclose wherein, among reference samples of the current block, an average value of reference samples having a sample value is determined as a sample value of reference samples having no sample value. Lee however, teaches wherein, among reference samples of the current block, an average value of reference samples having a sample value is determined as a sample value of reference samples having no sample value (e.g. see unavailable samples replaced with an average value of available sample values, e.g. see at least paragraph [0183]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim, Drugeon and Lee before him/her, to incorporate Lee into the method of decoding moving pictures in intra prediction of Kim as modified by Drugeon in order to efficiently replace unavailable samples with arbitrary value. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0374389 A1 (“Kim”) in view of US 2020/0195955 A1 (“Drugeon”) in further view of US 2018/0199062 A1 (“Zhang”).

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim, Drugeon and Zhang before him/her, to incorporate Zhang into the method of decoding moving pictures in intra prediction of Kim as modified by Drugeon in order to efficiently assign values, for example, at least when all the neighboring samples are not available.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al., US 9628790 B1, discloses Adaptive Composite Intra Prediction For Image And Video Compression 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485